NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 11 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ALBERT LEVELL RILEY,                            No. 19-16289

             Plaintiff-Appellant,               D.C. No. 18-cv-02283-EJD

 v.
                                                MEMORANDUM*
T. FRIEDERICHS, Prison Doctor Employed
with the California Department of
Corrections and Rehabilitation, in his
Individual and Official Capacities; et al.,

             Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of Washington
                    Edward Davila, District Judge, Presiding

                           Submitted February 4, 2020**

Before:      FERNANDEZ, SILVERMAN, and TALLMAN, Circuit Judges.

      California state prisoner Albert Levell Riley appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C. §


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.

2004), and we affirm.

      The district court properly granted summary judgment because Riley failed

to raise a genuine dispute of material fact as to whether defendants were

deliberately indifferent to Riley’s chronic back pain. See id. at 1057 (“A prison

official acts with deliberate indifference . . . only if the [prison official] knows of

and disregards an excessive risk to inmate health and safety.” (citation and internal

quotation marks omitted)); id. at 1058 (recognizing that a difference of opinion

concerning the appropriate course of treatment does not amount to deliberate

indifference).

      The district court did not abuse its discretion in declining to consider Riley’s

sur-reply because Riley filed it without leave of court as required under N.D. Cal.

Civil Local Rule 7-3(d). See Bias v. Moynihan, 508 F.3d 1212, 1223 (9th Cir.

2007) (setting forth standard of review); see also N.D. Cal. Civ. R. 7-3(d)

(providing that “[o]nce a reply is filed, no additional memoranda, papers or letters

may be filed without prior Court approval”).

      We do not consider facts not presented to the district court. See United

States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents or facts not

presented to the district court are not part of the record on appeal.”).

      Riley’s request for judicial notice of medical records that post-date the filing


                                            2                                     19-16289
of his complaint, set forth in the opening brief, is denied. See Fed. R. Evid. 201(b).

      AFFIRMED.




                                          3                                    19-16289